                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


In re: Jeremy A. Bray                       )       Case No.: 18-82940-CRJ-12
       SSN: xxx-xx-8166                     )
                                            )
              Debtor.                       )       Chapter 12


          ORDER ON MOTION TO MODIFY PLAN OF REORGANIZATION

       This matter came before the Court for hearing upon the Debtor’s Motion to Modify Plan
of Reorganization (Doc. 115). After proper notice, a hearing was held on October 9, 2019 with
appearances by Tazewell T. Shepard IV on behalf of the Debtor and Michele T. Hatcher as
Trustee.

        Upon consideration by the Court, and with no objections having been filed, it is hereby

       ORDERED, ADJUDGED and DECREED that the Debtor’s Motion to Modify Plan of
Reorganization is hereby APPROVED.

Dated this the 12th day of March, 2020.

                                                    /s/ Clifton R. Jessup, Jr.
                                                    Clifton R. Jessup, Jr.
                                                    United States Bankruptcy Judge


Prepared by:
Tazewell T. Shepard IV
Attorney for Debtor




Case 18-82940-CRJ12         Doc 136 Filed 03/12/20 Entered 03/12/20 11:12:27               Desc
                              Main Document    Page 1 of 1
